DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoda, US 2020/0007784 A1 in view of Ishikuri, US 2018/0091725 A1.

1, an image display apparatus comprising:
a) at least one processor or circuit (system control unit 201, Fig.2) configured to function as: 

b) an input unit that receives an image from a first external apparatus (Operation unit 215; para. 0065);

c) an output unit that outputs an image to a second external apparatus (communication unit 224 and external apparatus 400, Fig.2);

d) a communication unit that performs communication with the first external apparatus or the second external apparatus (communication unit 224, Fig.2);

g) a control unit that, in a case the control signal is received, switches a response to the control signal according to a result of the inquiry of the inquiry unit (system control unit 201, Fig.2).
Nevertheless, Shoda isn’t completely silent either. Indeed, Shoda teaches a method to “enable a reduction in power consumption and appropriate recording of the image on an output destination.” Paragraph (0005); and, restrict output/display function in “unoperated state” in which no operation is performed.” Para. 0007. 
a receiving unit that receives a control signal that is transmitted from the first external apparatus via the communication unit and indicates that the first external apparatus transits to an image signal transmission stopping state; and, f) an inquiry unit that inquires of the second external apparatus about whether or not the second external apparatus supports the transmission stopping state via the communication unit. 
However, Shoda isn’t completely silent either. Indeed, Shoda teaches a method to “enable a reduction in power consumption and appropriate recording of the image on an output destination,” (para. 0005); and, restrict output/display function in “unoperated state” in which no operation is performed,” (para. 0007). 
Nevertheless, in a similar field of endeabor, Ishikuri discloses using Bluetooth low energy for wireless LAN access point detection notification. Ishikuri discloses a first communication unit receives a signal sent from an external apparatus using a first communication system.  A second communication unit communicates with another communication apparatus different from the external apparatus using a second communication system different from the first communication system.  When the signal received from the external apparatus by the first communication unit is a signal from a predetermined external apparatus, control is provided to send a signal for starting a communication unit of the other communication apparatus, which carries out communications using the first communication system, to the other communication See, Abstract. 
Ishikuri teaches “… a state in which power is supplied to the entire camera A100 is referred to as a power-on state (second mode), and a state in which power is supplied solely to the sub control unit A120 and the power-saving wireless communication unit A112 is referred to as a standby state (first mode).  A state in which power to the entire camera A100 is off is referred to as a power-off state.  In the standby state, power consumption of the camera A100 is maintained extremely low. See para. {0045]. Ishikuri also discloses a power supply management unit B107 which is a unit for supplying power to the smart phone B100 (para. 0057). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Shoda, by enabling a reduction in power consumption and restricting output and/or display function in unoperated state in which no operation is performed, as taught by Ishikuri. Doing so would enhance reduction in power consumption and better, smooth operation of the device and avoiding overheating of the system as a whole.

As to claim 2, see the rejection of claim 1.
In regards to claim 3, Shoda discloses the communication unit 224, Fig.2.  
4, see the rejection of claim 1.
As to claim 5, see the rejection of claim 1 (e) and (f).

Regarding claims 8 and 11, Shoda and Ishikuri as modified above in claim 1, do not discloses the claimed “wherein the transmission stopping state is a state specified in DisplayPort protocol.” However, the DisplayPort protocol is a standard well known in the art. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to further modify the system of Shoda/Ishikuri by incorporating the DisplayPort protocol standard in order to make it easier to indicate any state including the transmission stopping state. 

Considering claim 10, see the rejection of claim 1. 
 
Claims 12 and 13 are method claims of claim 1 and, therefore, claims 12 and 13 are rejected for the same reasons as shown in claim 1. 

 Considering claim 14, a non-transitory computer-readable storage medium storing a program for causing a computer to execute the steps of a method for controlling an image display apparatus including: 
(Operation unit 215; para. 0065);
 
b) an output unit that outputs the image to a second external apparatus (communication unit 224 and external apparatus 400, Fig.2);

c) a communication unit that performs communication with the first external apparatus or the second external apparatus (communication unit 224 and external apparatus 400, Fig.2), the method comprising:

d) receiving a control signal that is transmitted from the first external apparatus via the communication unit and indicates that the first external apparatus transits to an image signal transmission stopping state; inquiring of the second external apparatus about whether or not the second external apparatus supports the transmission stopping state via the communication unit; and in a case the control signal is received, switching a response to the control signal according to a result of the inquiry.
Nevertheless, Shoda isn’t completely silent either. Indeed, Shoda teaches a method to “enable a reduction in power consumption and appropriate recording of the image on an output destination.” Paragraph (0005); and, restrict output/display function in “unoperated state” in which no operation is performed.” Para. 0007. 
a receiving unit that receives a control signal that is transmitted from the first external apparatus via the communication unit and indicates that the first external apparatus transits to an image signal transmission stopping state; and, f) an inquiry unit that inquires of the second external apparatus about whether or not the second external apparatus supports the transmission stopping state via the communication unit. 
However, Shoda isn’t completely silent either. Indeed, Shoda teaches a method to “enable a reduction in power consumption and appropriate recording of the image on an output destination,” (para. 0005); and, restrict output/display function in “unoperated state” in which no operation is performed,” (para. 0007). 
Nevertheless, in a similar field of endeabor, Ishikuri discloses using Bluetooth low energy for wireless LAN access point detection notification. Ishikuri discloses a first communication unit receives a signal sent from an external apparatus using a first communication system.  A second communication unit communicates with another communication apparatus different from the external apparatus using a second communication system different from the first communication system.  When the signal received from the external apparatus by the first communication unit is a signal from a predetermined external apparatus, control is provided to send a signal for starting a communication unit of the other communication apparatus, which carries out communications using the first communication system, to the other communication See, Abstract. 
Ishikuri teaches “… a state in which power is supplied to the entire camera A100 is referred to as a power-on state (second mode), and a state in which power is supplied solely to the sub control unit A120 and the power-saving wireless communication unit A112 is referred to as a standby state (first mode).  A state in which power to the entire camera A100 is off is referred to as a power-off state.  In the standby state, power consumption of the camera A100 is maintained extremely low. See, para. {0045].Ishikuri also discloses a power supply management unit B107 which is a unit for supplying power to the smart phone B100 (para. 0057). Therefore, it would have been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shoda, by enabling a reduction in power consumption and restricting output and/or display function in unoperated state in which no operation is performed, as taught by Ishikuri. Doing so would enhance power consumption, allow smooth operation of the device, and avoid overheating.

Considering claim 15, see the rejection of claims 1 and 14. 
 

Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



PMN
April 6, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422